 8319 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Board has delegated its authority in this proceeding to athree-member panel.2See Parkview Gardens, 166 NLRB 697 (1967) (residential apart-ments), and Imperial House Condominium, 279 NLRB 1225 (1986),affd. 831 F.2d 999 (11th Cir. 1987) (condominiums and coopera-
tives).3See 373-381 South Broadway Associates, 304 NLRB 1108(1991).4The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of any unit involved here under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.Valentine Properties and R & R Management Serv-ices, Inc. and Service Employees InternationalUnion, Local 32E, AFL±CIO3029 Briggs Avenue Co. and R & R ManagementServices, Inc. and Service Employees Inter-national Union, Local 32E, AFL±CIO. CasesAO±328 and AO±329September 19, 1995ADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on August 21, 1995, Valentine Properties (Val-
entine) and R&R Management Services, Inc.

(R&R) (jointly, Valentine and R&R), and 3029

Briggs Avenue Co. (Briggs) and R&R (jointly

Briggs and R&R) filed petitions for an advisory

opinion as to whether the Board would assert jurisdic-
tion over their respective operations. In pertinent part,
the petitions allege as follows:1. A proceeding, Case No. SE-58968, is currentlypending before the New York State Employment Rela-
tions Board (NYSERB) in which the Union is seeking
certification of a one-member unit at 2851 Valentine
Avenue, Bronx, New York (the Valentine building), a
rental building with 52 residential units.2. A proceeding, Case No. SE-58962, is currentlypending before the NYSERB in which the Union is
also seeking certification of a one-member unit at 3029
Briggs Avenue, Bronx, New York (the Briggs build-
ing), a rental building with 52 residential units.3. R&R, a New York corporation with a principal
place of business at 32 West 88 Street, New York,
New York, is engaged in the business of residential
building management. R&R supervises and directs

the terms and conditions of employment at the Valen-
tine building on behalf of the owner, Valentine, as well
as the day-to-day activities of the single employee em-
ployed at the Valentine building. R&R also formu-

lates and implements all personnel policies applicable
to that employee and maintains payroll records for and
pays the employee. Valentine and R&R are joint

employers.4. R&R supervises and directs the terms and con-
ditions of employment at the Briggs building on behalf
of the owner, Briggs, as well as the day-to-day activi-
ties of the single employee employed at the Briggsbuilding. R&R also formulates and implements all
personnel policies applicable to that employee and
maintains payroll records for and pays the employee.
Briggs and R&R are joint employers.
5. During the past calendar year, R&R had gross
revenues in excess of $1 million and purchased mate-
rials and services valued in excess of $50,000 directly
from outside the State of New York.6. The Union has neither admitted nor denied theaforesaid commerce data and the NYSERB has not
made any findings with respect thereto.7. There are no representation or unfair labor prac-tice proceedings involving the parties pending before
the Board.Although all parties were served with a copy of thePetition for Advisory Opinion, no response was filed.Having duly considered the matter,1the Board is ofthe opinion that it would assert jurisdiction over the
Employers. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential buildings.2Further, it is well established thatthe commerce data of joint or single employers may
appropriately be combined for jurisdictional purposes.3Here the petition alleges that R&R has gross reve-

nues in excess of $1 million and annually purchases
materials and services valued in excess of $50,000 di-
rectly from outside the State of New York, that
R&R and Valentine are joint employers, and that

R&R and Briggs are joint employers. Thus, assum-

ing that R&R and Valentine are in fact joint em-

ployers, and R&R and Briggs are in fact joint em-

ployers, they would satisfy the Board's discretionary
and statutory standards.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over Valentine and R&R

and over Briggs and R&R.
4VerDate 12-JAN-9914:37 Jul 27, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\3195apps04PsN: apps04
